Citation Nr: 0335009	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-traumatic 
headaches.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel











REMAND

In December 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Center in Mayaguez, Puerto Rico for any 
treatment for headaches during the period of 1991 
to the present.  Request all clinical, outpatient, 
and inpatient medical records to include any notes, 
discharge summaries, consults, medications, lab, 
imaging, procedures, and problem list.
2.  The record indicates that the veteran was 
treated for his service-connected post-traumatic 
headaches by Dr. Alberto Cardona Robles, Calle 
Baldorioty #46B Oeste, P.O. Box 232, Guayama, PR 
00785-0232, during the period of January 1991 
through December 1998.  Make arrangements to obtain 
complete clinical records, treatment notes, 
examination reports, hospitalization summaries, and 
diagnoses from Dr. Cardona Robles.  A signed 
release from the veteran is located in the file.  
(See post-it note on the left side of the file.)
3.  The record indicates that the veteran was 
treated for his service-connected post-traumatic 
headaches by Dr. Adaberto Brignoni, Calle Segundo 
Ruiz Belvis #6, Hormigueros, PR 00660, during the 
period of January 2002 to the present.  Make 
arrangements to obtain complete clinical records, 
treatment notes, examination reports, 
hospitalization summaries, and diagnoses from Dr. 
Brignoni.  A signed release from the veteran is 
located in the file.  (See post-it note on the left 
side of the file.)
4.  The record indicates that the veteran has also 
received psychiatric treatment from Dr. Concepción 
Maldonado, Calle Ashford Norte #62, Guayama, PR 
00784, during the period of August 1998 to the 
present.  Make arrangements to obtain complete 
clinical records, treatment notes, examination 
reports, hospitalization summaries, and diagnoses 
from Dr. Maldonado.  
5.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
neurologic examination to ascertain the nature, 
extent, and current severity of the veteran's 
disability due to headaches.  Send the claims 
folder to the examiner for review.
The examiner should request and/or perform all 
necessary tests and thereafter submit a 
comprehensive and legible examination report 
describing the current severity of the service-
connected post-traumatic headaches, to include an 
assessment of the frequency and severity of any 
prostrating attacks and an opinion as to whether 
any such attacks, if very frequent and completely 
prostrating, are productive of severe economic 
inadaptability.
The examiner should also describe any neurological 
disabilities resulting from the veteran's inservice 
head trauma such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc.  The 
examiner should also identify any other symptoms 
and/or chronic disabilities causally related to the 
veteran's headaches. 
The examiner should be asked to provide a 
complete rationale for all of his or her 
opinions, and to include specific 
references to records considered 
pertinent to this particular matter in 
the examination report.


6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





